Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/738,596, filed January 9, 2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Page 4 Lines 29-30 could read, “…into the internal compartment 22 ….”
	Page 4 Line 30 to Page 5 Line 1 could read, “…dispensed from the internal compartment 22 ….”
	Page 6 Line 13 could read, “…dispensed from drink container 10 other than ….”


Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
	Amended Claim 1 Lines 9-10 could read, “…the circular sidewall of the closure [[in]] against the outer wall of the base.”
	Amended Claim 5 Line 2 could read, “…and further comprises ….”
	Claim 8 Line 4 could read, “…and a stowed configuration.”
	Amended Claim 19 Line 3 could read, “…the closure is in a stowed configuration.”

Allowable Subject Matter
Claims 1-20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding cap assemblies with bases with drink spouts, and closures with circular sidewalls.  However, the prior art does not expressly disclose a closure retention mechanism configured to retain the circular sidewall of the closure against the outer wall of the base.  The closest prior art would be Balitski (2008/0142466).  The cap rests in the depression of the base, but not against the sidewall of the base.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
This application is in condition for allowance except for the following formal matters: objections to the specification and claims 1-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736